Per Curiam.
We have granted the order to show cause, mating it returnable on Tuesday, January 21, 1930. But as the appeal involved is upon the calendar and should be argued this term we believe it proper to state our present intention as to the order we will make upon the return of the order to show cause. It has been determined that a review of the proceedings had before the final judgment and order confirming the referee’s report could not be considered on this appeal from two subsequent orders. The entire record has been printed. We will not require a reprinting but we will strike out and not consider that part of the record which contains the proceedings that preceded the final judgment and order of reference. Present — Van Kirk, P. J., Hinman, Davis, Whitmyer and Hasbrouek, JJ. Application for order to show cause granted.